                    GRANT L. KIM (SBN 114989)
                1   Grant.Kim@LimNexus.com
                2   LIMNEXUS LLP
                    220 Montgomery Street, Suite 1411
                3   San Francisco, CA 94104
                    Tel.: (415) 619-3320 Fax: (213) 955-9511
                4
                    ALEXANDER SU (SBN 297869)
                5   Alexander.Su@LimNexus.com
                    LIMNEXUS LLP
                6
                    707 Wilshire Boulevard, 46th Floor
                7   Los Angeles, CA 90017
                    Tel: (213) 955-9500 | Fax: (213) 955-9511
                8
                    Attorneys for Applicants
                9   HRC-Hainan Holding Company, LLC, D&W Holding
                    Company, LLC, and Hainan HRC Hospital Management
               10
                    and Consulting Co., Ltd.
               11
                                                  UNITED STATES DISTRICT COURT
LIMNEXUS LLP




               12
                                               NORTHERN DISTRICT OF CALIFORNIA
               13
                                                       SAN FRANCISCO DIVISION
               14

               15
                    In re Application of                                    Case No.: 3:19-MC-80277-TSH
               16
                       HRC-HAINAN HOLDING COMPANY, LLC,                     STIPULATION AND ORDER
               17      D&W HOLDING COMPANY, LLC, and                        EXTENDING DATE FOR
                       HAINAN HRC HOSPITAL MANAGEMENT                       APPLICANTS TO FILE REPLY
               18      AND CONSULTING CO., LTD.                             REGARDING ORDER TO SHOW
               19                                                           CAUSE
                           Applicants,
               20
                    For Order Authorizing Discovery For Use In Foreign
               21   Proceedings Under 28 U.S.C. § 1782
               22
                       YIHAN HU, HU-HANONE LLC,
               23      HU-HANTWO LLC, HU-HANTHREE LLC,
                       BO HU, AND XIAOHONG HAN,
               24
                           Respondents
               25

               26

               27

               28

                    Stipulation and Order Extending Date for Reply re OSC              Case No. 3:10-MC-80277-TSH
                1          Applicants HRC-Hainan Holding Company, LLC, D&W Holding Company, LLC, and

                2   Hainan HRC Hospital Management and Consulting Co., Ltd. (collectively, “Applicants”) and

                3   Respondents Yihan Hu, Hu-Hanone LLC, Hu-Hantwo LLC, and Hu-Hanthree LLC (collectively,

                4   “Respondents”) hereby stipulate as follows, by and through their counsel of record:

                5          1.      Applicants and Respondents (collectively, “the Parties”) stipulate, subject to the

                6   Court’s approval, to extend the deadline for Applicants to submit a reply to Respondents’ April 7,

                7   2020, response to the Court’s April 2, 2020 Order to Show Cause from April 10 until April 13,

                8   2020. The reason for this extension is that the parties have made progress on meet-and-confer

                9   discussions that may make it unnecessary for Applicants to submit a further brief.

               10          2.      The Parties jointly request that the Court defer a ruling on the Order to Show Cause

               11   until after Applicants submit their comments to the Court.
LIMNEXUS LLP




               12          SO STIPULATED.

               13          Grant L. Kim, counsel for Applicants whose ECF credentials are being used to file this

               14   Stipulation, hereby certifies that Katie Burghardt Kramer, counsel for Respondents, has approved

               15   this Stipulation and has consented to its filing with her signature.

               16   Dated: April 9, 2020                   LIMNEXUS LLP

               17

               18                                               By_/s/ Grant L.Kim__________________________
                                                                  Grant L. Kim
               19                                                 Attorneys for Applicants HRC-Hainan Holding
               20                                                 Company, LLC, D&W Holding Company, LLC, and
                                                                  Hainan HRC Hospital Management and Consulting
               21                                                 Co., Ltd.

               22
                    Dated: April 9, 2020                   DAI & ASSOCIATES, P.C.
               23

               24
                                                                By_/s/ Katie Burghardt Kramer___________________
               25                                                 Katie Burghardt Kramer (pro hac vice)
                                                                  Attorneys for Respondents Yihan Hu, Hu-Hanone LLC,
               26                                                 Hu-Hantwo LLC, Hu-Hanthree LLC, Bo Hu, and
               27                                                 Xiaohong Han

               28
                                                                       1
                     Stipulation and Order Extending Date for Reply re OSC                   Case No. 3:10-MC-80277-TSH
                1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                2

                3

                4   DATED: April _9, 2020                    _____________________________________
                                                                 United States Magistrate Judge
                5                                                Thomas S. Hixson
                6

                7

                8

                9

               10

               11
LIMNEXUS LLP




               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                       2
                     Stipulation and Order Extending Date for Reply re OSC            Case No. 3:10-MC-80277-TSH
